     Case 18-34017           Doc 17       Filed 01/25/19 Entered 01/25/19 15:36:39     Desc Main
                                           Document     Page 1 of 30



                                UNITED STATES BANKRUPTCY COURT

                                          DISTRICT OF MINNESOTA

    In re:

          Milio International Ltd                               Case No. 18-34017

                                                                   Chapter 11 Case
                            Debtor




       AMENDED1 MEMORANDUM IN SUPPORT OF UNOPPOSED MOTION
                    FOR VOLUNTARY DISMISSAL


             Debtor Milio International Limited (“Milio”), through its undersigned counsel

    and pursuant to 11 U.S.C. § 1112(b), hereby submits this Memorandum in Support of

    its Unopposed Motion for Voluntary Dismissal (the “Motion”), Dkt. No. 15. Milio states

    as follows:

                                                 INTRODUCTION

             Milio is a Bahamian limited company with its principal place of business in

    Dubai. Dkt. No. 7 ¶¶ 4, 6. It filed this chapter 11 bankruptcy case on December 30, 2018,

    and subsequently filed an amended schedule on January 8, 2019. Dkt. Nos. 1, 8. Milio

    now moves for voluntary dismissal of this bankruptcy case for cause because it has no

    prospect of reorganizing and no creditor objects to its Motion. See Dkt. No. 15.

             Cause exists to support dismissal of this case because Milio has no prospect of

    reorganization. Milio identified three assets in its Amended Schedules: shares in

    ClickSWITCH Holdings, Inc. (“ClickSWITCH”); shares in Milio Investment Holdings,

    Limited (“MIHL”); and shares in Norman Asset Management Ltd., BVI (“Norman”).


1
    Changes are noted in blue underline, deletions via a line through original text.
Case 18-34017      Doc 17      Filed 01/25/19 Entered 01/25/19 15:36:39      Desc Main
                                Document     Page 2 of 30


Dkt. No. 8 ¶ 15. But the MIHL shares are not property of the estate because they were

improperly transferred to Milio. And Milio has no equity in the ClickSWITCH shares:

they secure the claim of David and Christopher St. George (the “St. George Claim”) per

a June 21, 2018 Share Pledge Agreement between Milio and David and Christopher St.

George (the “Share Pledge Agreement”)(see attached Exhibit A). After further analysis,

Milio has determined that it would be costly litigation to attempt to avoid the cannot

avoid the Share Pledge Agreement, and therefore has Milio has no equity in the

determined that the ClickSWITCH shares have no value afterall. Finally, the Norman

shares have no value. As a result, Milio has no real assets to speak of and thus no

possibility of reorganizing.

       Additionally, none of Milio’s creditors oppose the Motion. David and

Christopher St. George—who hold the largest and only secured claim—have no

objection to the Motion. Three other alleged unsecured creditors—Christopher Garner,

Cornelius Gregg, and James Turnbull—have indicated that they have no claims against

the Debtor. And the remaining claims listed on the Amended Schedules are contingent

claims related to Milio International DMCC, Dubai (“Milio DMCC”), Milio E&P Ltd.

(“Milio E&P”), and Milio International Ltd. (Jersey) (“Milio Jersey”)—each of which is

an insider company and none of which objects to theMotion. Dismissal of this case

would be in the best interests of Milio and its creditors. Milio therefore respectfully

moves the Court to order thatrelief.

                                   EXPEDITED RELIEF

            The Debtor have asked the Court to resolve their Motion on an expedited

basis. Local Rule 9006-1(b) provides that “moving documents shall be filed and

served . .. not later than fourteen days before the hearing date.” Local Rule 9006-1(e),
 Case 18-34017      Doc 17    Filed 01/25/19 Entered 01/25/19 15:36:39        Desc Main
                               Document     Page 3 of 30


however, provides that a court may reduce this notice period for cause. Cause exists in

these cases to grant the Motion on an expedited basis. If the Motion is not granted

expeditiously, the pending government shutdown may not allow the Court to hear this

motion for months, and this delay will hurt creditors and the Debtor.

                                       ARGUMENT

I.     THE BANKRUPTCY CODE AUTHORIZES DISMISSAL OF A CASE FOR “CAUSE”.

       Section 1112 of the Bankruptcy Code authorizes the dismissal of a chapter 11

bankruptcy case “for cause” upon motion by a party in interest. 11 U.S.C. § 1112(b)(1).

Indeed, with limited, inapplicable exceptions, the Bankruptcy Code mandates the

dismissal of a case when a party in interest demonstrates cause. See, e.g., In re Sanchez,

429 B.R. 393, 399 (Bankr. D.P.R. 2010). For purposes of § 1112, a debtor qualifies as a

party in interest. See, e.g., 11 U.S.C. § 1109(b) (including the debtor as a “party in

interest” under chapter 11); see also, e.g., In re TCR of Denver, LLC, 338 B.R. 494, 500–

01 (Bankr. D. Colo. 2006) (finding that a debtor can dismiss a case under § 1112(b)) and

In re Page, 118 B.R. 456, 458 (Bankr. N.D. Tex. 1990) (concluding that a debtor is a

party in interest under § 1112(b)).

       Section 1112 doesn’t define “cause.” Instead, it enumerates sixteen examples of

circumstances that would constitute cause sufficient for dismissal. 11 U.S.C. §

1112(b)(4). The sixteen examples are just that—they are not an exhaustive list.      In re

Reagan, 403 B.R. 614, 621 (B.A.P. 8th Cir. 2009); see also Loop Corp. v. Trustee, 379

F.3d 511, n.2 (8th Cir. 2004) (“The bankruptcy court is not required, after all, to rigidly

apply the enumerated grounds for cause . . . in a way that excludes consideration of all

other factors[.]”) and In re Huckfeldt, 39 F.3d 829, 831 (8th Cir. 1994) (discussing

“cause” under § 707(a)).
 Case 18-34017      Doc 17    Filed 01/25/19 Entered 01/25/19 15:36:39          Desc Main
                               Document     Page 4 of 30


       Further, many of the § 1112(b) factors speak to a debtor’s failure to perform its

obligations under the Bankruptcy Code. See, e.g., 11 U.S.C. § 1112(b)(4)(D), (F)–(K). For

that reason, when the party moving for dismissal under § 1112(b) is the debtor, courts

frequently ask in their “cause” inquiry whether a valid reorganizational purpose exists

and whether that purpose can be achieved outside of bankruptcy. See, e.g., In re

Integrated Telecom Express, Inc., 384 F.3d 108, 119–20 (3d Cir. 2004); see also

Reagan, 403 B.R. at 622 (discussing proposed payments to creditors outside of

bankruptcy).

       For example, the debtor may not have any assets to administer. See, e.g., In re

AMC Realty Corp., 270 B.R. 132, 147 (Bankr. S.D.N.Y. 2001). Post-petition actions may

have left no business to organize or claims to resolve. See, e.g., In re Gonic Realty Trust,

909 F.2d 624, 627 (1st Cir. 1990) and In re Gateway Ethanol, LLC, No. 08–22579, 2011

WL 597059, at *1–2 (Bankr. D. Kan. Feb. 11, 2011). Settlement may achieve the

reorganizational purpose for which the debtor filed for bankruptcy. See, e.g., In re

Forum Health, 444 B.R. 848, 856 (Bankr. N.D. Ohio 2011). Or all interested parties

may agree that continuing the chapter 11 case isn’t in their best interests. See, e.g., In re

OptInRealBig.com, LLC, 345 B.R. 277, 283–84 (Bankr. D. Colo. 2006).

II.    CAUSE EXISTS TO DISMISS THIS CASE.

       Cause exists to dismiss this chapter 11 bankruptcy case for at least two reasons:

first, because Milio has no prospect of reorganizing, and second, because no creditor

objects to Milio’s Motion.

       In the first instance, Milio has no prospect of reorganizing. One of Milio’s three

listed assets—the MIHL shares—was wrongfully transferred to Milio and therefore is

not property of its estate. See, e.g., In re Archdiocese of St. Paul & Minneapolis, 579 B.R.
Case 18-34017      Doc 17    Filed 01/25/19 Entered 01/25/19 15:36:39        Desc Main
                              Document     Page 5 of 30


188, 202 (Bankr. D. Minn. 2017) (a plan of reorganization “may not include[] as the

property of the debtor’s estate property that the debtor does not own”). The MIHL

shares were in fact transferred from a related company, Milio Commodities Limited

(“Milio Commodities”) for no value or for such a low value that the transfer is voidable

under the Insolvency Act, 2003 of the British Virgin Islands. After further analysis,

Milio has determined that it has weak no defenses to the voiding of such transfer.

Milio agrees that the liquidators of      Milio Commodities are entitled to call for the

immediate transfer of the MIHL shares into the name of Milio Commodities. Thus, the

MIHL shares are not property of Milio’s bankruptcy estate.

       With respect to the other two assets listed by Milio in its Petition and Schedules,

after further analysis, Milio has determined that the cost benefit analysis of trying toit

cannot avoid the pledge of ClickSWITCH shares to David and Christopher St. George

under the Share Pledge Agreement is not worth the effort. Therefore, Milio arguably

have has no equity in the ClickSWITCH shares. See, e.g., In re Gen. Stores Corp., 147 F.

Supp. 350, 353–54 (S.D.N.Y. 1957). And the Norman shares have no value. Id. at ¶ 15.3.

       In light of these circumstances, Milio has no possibility of reorganizing. Indeed,

Milio’s only asset of value—the ClickSWITCH shares—is currently pledged entirely to

Milio’s only secured (and only non-insider or related) claim—the St. George Claim.

Even after committing the ClickSWITCH shares, though, the St. George Claim would

still be unsatisfied by the full amount of the debt. Milio thus has no assets and no

reorganization is possible unless it were to successfully avoid the pledge. Milio can more

cheaply and efficiently administer the ClickSWITCH shares outside of bankruptcy—i.e.,

by David and Christopher St. George exercising their remedies under the Share Pledge

Agreement. Dismissal is thus appropriate because no reorganization is likely.
 Case 18-34017       Doc 17    Filed 01/25/19 Entered 01/25/19 15:36:39        Desc Main
                                Document     Page 6 of 30


       Second, dismissal is appropriate because no creditor objects. David and

Christopher St. George have informed Milio that they do not object to the Motion.

Additionally, the Petition and Schedules list three unsecured non-insider claims:

Christopher Garner for $150,000, Cornelius Gregg for $775,000, and James Turnbull

for $2,800,000. Dkt. No. 1 at 6; Dkt. No. 9 at 1. But Mr. Garner, Mr. Gregg, and Mr.

Turnbull have each signed a Notice of Withdrawal and Waiver of Claims related to these

listed claims, stating that each represents that he has “no claims against the Debtor”

and that the “Claim shall be deemed withdrawn with prejudice.” (A copy of the Notice

of Withdrawal and Waiver of Claims for Mr. Garner, Mr. Gregg, and Mr. Turnbull

are attached as Exhibit B). Since these unsecured claimants have indicated that they

have no claim against Milio, they are not interested parties here. Cf 11 U.S.C. § 1109(b)

(listing a “creditor” as a party in interest).

       Finally, the remaining listed claims in the Petition and Schedules are for affiliates

of Milio—Milio DMCC, Milio E&P, and Milio Jersey. See Dkt. No. 9 at 1–2. None of

these parties object to Milio’s Motion. To the contrary, all interested parties agree that

dismissal is appropriate and that the Court should order the requestedrelief.

       Continuing this bankruptcy case will only increase the costs of administration;

dismissing the case is in the best interests of Milio and its creditors. Faced with similar

circumstances, courts have found that cause for dismissal exists. See, e.g., AMC Realty,

270 B.R. at 147; In re Sterling Bluff Investors, LLC, 515 B.R. 902, 916–21 (Bankr. S.D.

Ga. 2014); In re Syndicom Corp., 268 B.R. 26, 50–55 (Bankr. S.D.N.Y. 2001); In re

Ellison Assocs., 63 B.R. 756, 766–67 (S.D.N.Y. 1983); In re Eden Assocs., 13 B.R. 578,

584–85 (Bankr. S.D.N.Y. 1981). This Court should reach the same conclusion.
  Case 18-34017        Doc 17    Filed 01/25/19 Entered 01/25/19 15:36:39          Desc Main
                                  Document     Page 7 of 30



Dated: January 2, 2019                          /e/ John D. Lamey III
                                                  John D. Lamey III, Esq. (#312009)
                                                 LAMEY LAW FIRM, P.A.
                                                 980 Inwood Avenue North
                                                 Oakdale, MN 55128
                                                 Telephone: (651) 209-3550
                                                 Attorneys for the Debtor


                                        VERIFICATION

            I, John P. Hart, declare under penalty of perjury that the facts set forth in the

  preceding Response are true and correct to the best of my knowledge, information, and

  belief.




   Dated: January 2, 2019                          _________________________
                                                    John P. Hart, Director




                                                7
Case 18-34017   Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39   Desc Main
                          Document     Page 8 of 30



                            Exhibit A
  Case 18-34017        Doc 17    Filed 01/25/19 Entered 01/25/19 15:36:39         Desc Main
                                  Document     Page 9 of 30


                                SHARE PLEDGE AGREEMENT


        THIS SHARE PLEDGE AGREEMENT (the “Agreement”), is made and entered into as
of June 21, 2018, by and between MILIO INTERNATIONAL LIMITED, a Bahamas limited
company (“Pledgor”) and DAVID ST. GEORGE and CHRISTOPHER ST. GEORGE
(collectively “Pledgee”), acknowledged by CLICKSWITCH HOLDINGS INC., a Delaware
corporation (the “Company”), and consented to by the JOHN PAUL DEJORIA FAMILY
TRUST (the “Dejoria Family Trust”).

WITNESSETH:

        WHEREAS, to secure the repayment of financial accommodations made by the Pledgee
to 31 Brompton Square Limited and 31 Brompton Square Number 2 Limited (collectively the
“Borrowers”) pursuant to that certain Facility Agreement between Borrowers and Pledgee dated
August 10, 2015 (as amended and supplemented by a letter of extension dated 21 December,
2015 and further amended and supplemented by a letter of extension dated 12 July 2016, the
“Facility Agreement”), the Pledgor desires to pledge to the Pledgee a security interest in the
Collateral (as defined below);

       WHEREAS repayment of all amounts due and payable under the Facility Agreement was
guaranteed by:

       (a)     a guarantee dated 10 August 2015 given by Milio International DMCC (registered
in Dubai with company number DMCC2579 whose registered office is at 40th Floor, Almas
Tower, Jumeirah Lakes Towers, P.O. Box 340581 Dubai, UAE) in favour of the Pledgee in
respect of all obligations and liabilities of the Borrowers under the Facility Agreement to the
Pledgee;

        (b)    a guarantee dated 17 August 2015 given by Milio Commodities Limited (the
British Virgin Islands with number 1601776) in favour of the Pledgee in respect of all
obligations and liabilities of the Borrowers under the Facility Agreement; and

        (c)      a personal guarantee dated 10 August 2015 given by John Paul Hart (a British
citizen holding British passport number 518385873, residing at Villa F81, Palm Jumeirah, PO
Box 923007, Dubai, United Arab Emirates) in favour of the Pledgee in respect of all obligations
and liabilities of the Borrowers under the Facility Agreement to the Pledgee

 (referred to in this Agreement as the “Guarantees” and the parties thereto as guarantors as the
“Guarantors”);

        WHEREAS, in connection with Section 2.20 and Section 2.21 of the Facility Agreement,
this Agreement is given by the Pledgor in favor of the Pledgee to secure the payment and
performance of all of the obligations of the Guarantors under the Guarantees and the obligations
of the Borrowers under the Facility Agreement (together the “Secured Obligations”);

       WHEREAS, the Pledgor has guaranteed to the Pledgee the payment when due of all
Secured Obligations;

                                               1
US-DOCS\101446593.14
10728552v24
     Case 18-34017        Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39         Desc Main
                                    Document     Page 10 of 30


       WHEREAS, the Pledgor has guaranteed to the Pledgee the payment when due of all
Secured Obligations;

        WHEREAS, the Pledgee is requiring that the Pledgor execute and deliver this Agreement
in consideration for and in connection with to the Facility Agreement;

        WHEREAS, the Pledgor owns certain equity interests of the Company as set forth in
Schedule A hereto, and will receive substantial direct and indirect benefits in connection with the
Facility Agreement and the accommodations provided to the Borrowers thereunder, and has
determined that it is in its best interests to execute and deliver this Agreement to provide
additional security for the Secured Obligations; and

       WHEREAS, Pledgor and Pledgee now desire to execute this Agreement upon the terms
and conditions set forth herein.

       NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions set
forth herein and in the Facility Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.       Definitions.

        (a)    Unless otherwise specified herein, all references to Sections and Schedules herein
are to Sections and Schedules of this Agreement.

        (b)    Unless otherwise defined herein, terms used herein that are defined in the UCC
shall have the meanings assigned to them in the UCC. However, if a term is defined in Article 9
of the UCC differently than in another Article of the UCC, the term has the meaning specified in
Article 9.

      (c)         For purposes of this Agreement, the following terms shall have the following
meanings:

         “Collateral” has the meaning set forth in Section 3.
        “Pledged Shares” means the shares described in Schedule A hereto and issued by the
issuer named therein, and any other shares or similar equity interests arising from the Pledged
Shares issued by such issuer named therein, now or hereafter acquired by the Pledgor directly in
connection with the Pledged Shares and the certificates, instruments and agreements representing
such equity interests and includes any securities or other interests, howsoever evidenced or
denominated, received by the Pledgor in exchange for or as a dividend or distribution on or
otherwise directly received in respect of such equity interests.


                                                  2



|US-DOCS\101446593.14||

10728552v24
     Case 18-34017        Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39             Desc Main
                                    Document     Page 11 of 30


        “Proceeds” means “proceeds” as such term is defined in Section 9-102 of the UCC and,
in any event, shall include, without limitation, all dividends or other income arising directly from
the Pledged Shares, collections thereon or distributions with respect thereto.
        “UCC” means the Uniform Commercial Code as in effect from time to time in the State
of New York or, when the laws of any other state govern the method or manner of the perfection
or enforcement of any security interest in any of the Collateral, the Uniform Commercial Code as
in effect from time to time in such state.

2.      Conditions to Effectiveness. This Agreement shall only become effective upon and so is
conditional upon the delivery of an executed counterpart (which may include a facsimile or other
electronic transmission) of this Agreement from Pledgor, Pledgee, the Company and the John
Paul Dejoria Family Trust.

3.      Pledge. Pledgor and Pledgee hereby agree that the pledge of the Pledged Shares pursuant
to this Agreement is being granted in lieu of the pledge of the membership interests of The
Fusion Network LLC. As security for the payment or performance in full of all of the Secured
Obligations when due, the Pledgor hereby pledges, assigns and grants to the Pledgee, and hereby
creates a continuing first priority lien and security interest in favor of the Pledgee in and to all of
its right, title and interest in and to the following, wherever located, whether now existing or
hereafter from time to time arising or acquired directly arising from the Pledged Shares
(collectively, the “Collateral”), until such time as all amounts currently owed or hereinafter
owing to Pledgee by the Borrowers under the Facility Agreement or otherwise comprising
Secured Obligations are paid in full:

                  (1)     the Pledged Shares; and

              (2)    all Proceeds and products of the foregoing, all books and records relating
to the foregoing and all accessions to, substitutions and replacements for, and profits and
products of, each of the foregoing, and any and all Proceeds of any insurance, indemnity,
warranty or guaranty payable to the Pledgor from time to time with respect to any of the
foregoing.

4.       Perfection of Pledge.

        (a)     The Pledgor shall, from time to time, as may be reasonably required by the
Pledgee with respect to all Collateral, take all actions as may be reasonably requested by the
Pledgee to perfect the security interest of the Pledgee in the Collateral, including, without
limitation, with respect to all Collateral over which control may be obtained within the meaning
of Section 8-106 of the UCC, the Pledgor shall take all actions as may be reasonably requested
from time to time by the Pledgee so that control of such Collateral is obtained and at all times
held by the Pledgee, including without limitation delivery of the certificates or other instruments
representing the Pledged Shares. Without limitation of the foregoing the Pledgor shall deliver to
the Pledgee (or, subject to Section 11(d), the Company) the Pledged Shares and all other

                                                    3



|US-DOCS\101446593.14||

10728552v24
  Case 18-34017           Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39           Desc Main
                                    Document     Page 12 of 30


Instruments or Certificated Securities included in the Collateral, duly indorsed in a manner
reasonably satisfactory to Pledgee, to be held as Collateral pursuant to this Agreement. All of
the foregoing shall be at the sole reasonable cost and expense of the Pledgor.

        (b)     If the Pledgor shall become entitled to receive or shall receive any certificate,
option or rights in respect of the Pledged Shares, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any of the Pledged Shares, or otherwise in respect thereof, the
Pledgor shall accept the same as Pledgee, hold the same in trust for Pledgee and deliver the same
forthwith to Pledgee (or, subject to Section 11(d), the Company) in the exact form received, duly
indorsed by the Pledgor to Pledgee, if required, together with an undated instrument of transfer
covering such certificate duly executed in blank by the Pledgor and with, if the Pledgee so
requests, signature guaranteed, to be held by the Pledgee, subject to the terms hereof, as
additional Collateral for the Secured Obligations. Upon the occurrence and during the
continuance of an Pledge Default, unless the Pledgee may otherwise agree, (i) any sums paid
upon or in respect of the Pledged Shares upon the liquidation or dissolution of any issuer shall be
paid over to Pledgee to be held, at Pledgee’s option, either by it hereunder as additional
Collateral for the Secured Obligations or applied to the Secured Obligations, and (ii) in case any
distribution of capital shall be made on or in respect of the Pledged Shares or any property shall
be distributed upon or with respect to the Pledged Shares pursuant to the recapitalization or
reclassification of the capital of any issuer or pursuant to the reorganization thereof, the property
so distributed shall, unless otherwise subject to a perfected Lien in favor of Pledgee, be delivered
to Pledgee (or, subject to Section 11(d), the Company) to be held, at Pledgee’s option, either by
it hereunder as additional Collateral for the Secured Obligations or applied to the Secured
Obligations. Upon the occurrence and during the continuance of an Pledge Default, if any sums
of money or property so paid or distributed in respect of the Pledged Shares shall be received by
the Pledgor, the Pledgor shall, until such money or property is paid or delivered to Pledgee,
unless Pledgee may otherwise agree, hold such money or property in trust for Pledgee, as
additional Collateral for the Secured Obligations.

        (c)      The Pledgor hereby irrevocably authorizes the Pledgee at any time and from time
to time to file in any relevant jurisdiction any financing statements and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable jurisdiction for the
filing of any financing statement or amendment relating to the Collateral. The Pledgor agrees to
provide all non-confidential information or confidential information with the consent of the
Company, in each case, related only to the Pledged Shares or the Company, that is required by
the Pledgee pursuant to this Section promptly to the Pledgee upon request.

5.     Security for Obligations. This Agreement secures the payment of all Secured
Obligations now or hereafter existing under the Facility Agreement or the Guarantees and of the
Pledgor under its guaranty thereof (as may be amended, amended and restated, supplemented,
replaced, refinanced or otherwise modified from time to time (including any increases of the
principal amount outstanding thereunder)), whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise.
                                                 4



|US-DOCS\101446593.14||

10728552v24
     Case 18-34017        Doc 17    Filed 01/25/19 Entered 01/25/19 15:36:39             Desc Main
                                     Document     Page 13 of 30



6.      Rights Absent Default. Throughout the term of this Agreement, so long as no “Pledge
Default” as described in Section 7 hereof shall have occurred, Pledgor shall have all rights of
ownership with respect to the Pledged Shares; provided, that no vote shall be cast or other right
exercised or action taken in any violation of any provision of this Agreement; provided further,
that, with the exception of any terms contained in the Shareholder Agreements (defined below),
Pledgor shall not, without the prior written consent of the Pledgee in each instance, vote the
Pledged Shares in favor of or consent to any resolution or action which does or might:

       (a)        impose any additional restrictions upon the sale, transfer or disposition of the
Collateral;

        (b)       result in the issuance of any additional interest in the Borrowers, or of any class of
security; or

        (c)     vest additional powers, privileges, preferences or priorities in any other class of
interest in the Borrower.

7.       Pledge Default.

        (a)     So long as (i) any Borrower has and continues to be in default under the Facility
Agreement or any Guarantor has failed and continues to have failed to pay any amount
demanded of it under any of the Guarantees, as applicable, (ii) that any Borrower or Guarantor
has and has continued to fail to pay when due any amounts payable under the Facility Agreement
or any Guarantee, as applicable, or (iii) Pledgor materially breaches any representation, warranty
or covenant of Pledgor contained in this Agreement in any material respect (a “Pledge Default”),
any or all of the Pledged Shares held by Pledgee hereunder may, at the option of Pledgee and in
addition to any other rights Pledgee may possess in such event, be registered in the name of
Pledgee or its nominees, as pledgees, and Pledgee or its nominees may thereafter, without notice,
exercise all rights, privileges and options pertaining to the Pledged Shares as if it were the
absolute owner thereof, including without limitation the right to receive dividends payable
thereon, and the right to payment of any and all distributions upon the Pledged Shares upon the
merger, consolidation, reorganization, recapitalization or other readjustment of the Company, all
without liability except to account for property actually received by it, but Pledgee shall have no
duty to exercise any of the aforesaid rights, privileges or options and shall not be responsible for
any failure to do so or delay in so doing.

       (b)     In the event of the occurrence of a Pledge Default, all distributions with respect to
the Pledged Shares shall be paid to Pledgee, to be held by Pledgee as additional security
hereunder until applied to towards any Secured Obligations owing to the Pledgee.

       (c)   In the event of the occurrence of a Pledge Default, Pledgee, without demand of
performance or other demand, advertisement or notice (except (i) the Pledgee shall give Pledgor

                                                    5



|US-DOCS\101446593.14||

10728552v24
  Case 18-34017           Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39           Desc Main
                                    Document     Page 14 of 30


1 days’ notice prior to exercising any remedies hereunder and (ii) any other notice required by
law referred to below) of any kind to or upon Pledgor or any other person (all and each of which
demands, advertisements and/or notices are, to the extent permitted by law, hereby expressly
waived), may exercise any and all rights of a secured creditor under the UCC or any applicable
law. Without limiting the generality of the foregoing, the Pledgee, without demand of
performance or other demand, presentment, protest, advertisement or notice of any kind (except
(i) the Pledgee shall give Pledgor 1 days’ notice prior to exercising any remedies hereunder and
(ii) any other notice required by law referred to below) to or upon Pledgor or any other Person
(all and each of which demands (except any demand expressly provided for herein), defenses
(other than a defense that the Secured Obligations have been paid in full in cash), advertisements
and notices are hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give options to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Pledgee or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery with assumption of any credit risk. The Pledgee may disclaim any
warranties that might arise in connection with any such lease, assignment, grant of option or
other disposition of Collateral and have no obligation to provide any warranties at such time.
The Pledgee shall have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part of the Collateral so
sold. Such sales may be adjourned and continued from time to time with or without notice.
Pledgor further agrees, at the Pledgee’s request, to assemble the Collateral and make it available
to the Pledgee at places which the Pledgee shall reasonably select, whether at the Pledgor’s
premises or elsewhere. To the extent permitted by applicable law, the Pledgor waives all claims,
damages and demands (except any demand expressly provided for herein) it may acquire against
the Pledgee arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other disposition. To
the extent permitted by applicable law, nothing contained herein shall be deemed to limit or
restrict any other remedy available to Pledgee. For the avoidance of doubt, this Agreement shall
be subject to Sections 9-601 through 9-628 of the UCC.

       (d)     Pledgor shall pay to Pledgee on demand any and all expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by Pledgee in protecting,
preserving or enforcing Pledgee’s rights or remedies under this Agreement.

        (e)    The proceeds of any disposition or other action by Pledgee may be applied, after
Pledgee is in receipt of good funds, as follows: first, to the reasonable costs, expenses and
attorneys’ fees and expenses incurred by Pledgee for collection and for acquisition, completion,
protection, removal, negotiation, valuation, sale and delivery of the Pledged Shares; second, to
any fees or expenses due Pledgee under the Facility Agreement; third, to interest due on the
Facility Agreement or otherwise payable under any of the Guarantees; fourth, to the principal
due on the Facility Agreement or otherwise payable under any of the Guarantees; and fifth, any
                                                6



|US-DOCS\101446593.14||

10728552v24
  Case 18-34017           Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39           Desc Main
                                    Document     Page 15 of 30


surplus to the Pledgor or as required by law. For the avoidance of doubt, in the event of a Pledge
Default or a default by any Borrower, the maximum amount that the Pledgee may realize under
this Agreement is limited to the amount due by Borrowers, the Guarantors and the Pledgor
(without double counting) under the Facility Agreement and the Guarantees and the Pledgor
shall have no liability for any shortfall or deficiency.

        (f)              The Pledgor hereby authorizes and instructs the Company to, and the
Company agrees to, comply with any genuine instruction received by it from the Pledgee in
writing that states that (x) a Pledge Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further instructions from the
Pledgor, and the Pledgor and Pledgee agree that the Company shall have no liability for, and
Pledgor and Pledgee shall indemnify, defend, and hold the Company harmless from any liability
arising out of, such compliance.

        (g)              The Pledgor hereby appoints, effective upon the occurrence of a Pledge
Default, the Pledgee as the Pledgor’s attorney-in-fact, with full authority in the place and stead of
the Pledgor and in the name of the Pledgor or otherwise, during the continuance of a Pledge
Default, in the Pledgee’s discretion and in accordance with this Agreement to take any action and
to execute any instrument which the Pledgee may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, to receive, endorse and
collect all instruments made payable to the Pledgor representing any dividend, interest payment
or other distribution in respect of the Collateral or any part thereof and to give full discharge for
the same (but the Pledgee shall not be obligated to and shall have no liability to the Pledgor or
any third party for failure to do so or take action). Such appointment, being coupled with an
interest, shall be irrevocable.

         (h)           Notwithstanding but subject to the foregoing, (i) Pledgee agrees that it will
forbear from exercising and enforcing the rights and remedies as a result of any Pledge Default
prior to December 31, 2018 (other than with respect to any Pledge Default arising from a breach
by Pledgor of any representation, warranty or covenant contained in this Agreement) and
(ii) Pledgee agrees that as a condition of taking possession of the Pledge Shares, it shall enter
into any shareholder’s agreement, right of first refusal and co-sale agreement and/or voting
agreement requested by the Company (the “Shareholder Agreements”) and be bound by, and
subject to the terms of, the bylaws and other organizational documents of the Company (the
“Organizational Documents”), provided that Pledgee is subject to substantially similar terms of
such Shareholder Agreements and Organizational Documents as other similarly situated
shareholders of the Company.

8.      Protection of Interests. Pledgee may discharge taxes, liens, security interests or other
encumbrances at any time validly levied against the Pledged Shares. Subject to the terms of the
Facility Agreement, Pledgor agrees to reimburse Pledgee on demand for any payment so made or
any expense incurred by Pledgee pursuant to the foregoing authorization, and any such payment
made or expense incurred shall be added to and become a part of the obligation secured hereby.

                                                 7



|US-DOCS\101446593.14||

10728552v24
  Case 18-34017           Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39           Desc Main
                                    Document     Page 16 of 30


9.      Voting Rights and Dividends. Upon the occurrence and during the continuance of a
Pledge Default, all rights of Pledgor to receive and retain profits, income, capital distributions,
distributions, dividends, or surplus from the Company that it would otherwise be entitled to
exercise or receive and retain hereunder shall cease, and all such rights shall thereupon become
vested in Pledgee, who shall thereupon have the sole right to receive and retain such profits,
income, capital distributions, distributions, dividends, and surplus. Pledgor shall execute and
deliver (or cause to be executed and delivered) to Pledgee all such assignments and other
instruments as Pledgee may reasonably request for the purpose of enabling Pledgee to receive the
dividends and distributions that it is entitled to receive and retain pursuant to the preceding
sentence. Any profits, income, capital distributions, distributions, dividends, or surplus from the
Company received by Pledgor after the occurrence and during the continuance of a Pledge
Default shall be deemed to be held in trust by Pledgor for the benefit of Pledgee.

10.     Representations and Warranties of Pledgor. Pledgor hereby represents and warrants
with respect to the Pledged Shares owned by the Pledgor that:

       (a)    Pledgor, as of the date hereof, is the sole record and beneficial owner of the
membership interest constituting the Pledged Shares and the Pledged Shares constitute all of the
outstanding equity interests of the Company which are owned by the Pledgor.

        (b)     Subject to the execution of this Agreement by the John Paul Dejoria Family Trust,
the shares of common stock constituting the Pledged Shares are owned by Pledgor free and clear
of any pledge, mortgage, hypothecation, lien, charge, encumbrance or any security interest,
except for the security interest granted to Pledgee hereunder;

        (c)     Upon Pledgor’s execution of this Agreement, this Agreement creates and grants a
valid lien on and perfected security interest in the Pledged Shares;

       (d)    To Pledgor’s knowledge, the Company has been duly and validly formed and is in
good standing under the laws of the State of Delaware;

       (e)    Subject to the execution of this Agreement by the John Paul Dejoria Family Trust,
the Pledgor has full power, authority and legal right to pledge the Collateral pursuant to this
Agreement;

        (f)     This Agreement has been duly authorized, executed and delivered by the Pledgor
and constitutes a legal, valid and binding obligation of the Pledgor enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors' rights generally and subject to equitable principles (regardless of
whether enforcement is sought in equity or at law);

        (g)    The execution and delivery of this Agreement by the Pledgor and the performance
by the Pledgor of its obligations thereunder, will not in any material respect violate any provision
of any applicable law or regulation or any order, judgment, writ, award or decree of any court,

                                                 8



|US-DOCS\101446593.14||

10728552v24
  Case 18-34017           Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39          Desc Main
                                    Document     Page 17 of 30


arbitrator or governmental authority, domestic or foreign, applicable to the Pledgor or any of its
property, or the organizational or governing documents of the Pledgor or any agreement or
instrument to which the Pledgor is party or by which it or its property is bound;

       (h)     Subject to the execution of this Agreement by the John Paul Dejoria Family Trust,
no person other than the Pledgee has control or possession of all or any part of the Collateral and,
without limiting the foregoing, all certificates, agreements or instruments representing or
evidencing the Pledged Shares in existence on the date hereof have been delivered to the Pledgee
(or, subject to Section 11(d), the Company) in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank; and

       (i)     By virtue of its direct or indirect equity interest in the Borrowers, the execution,
delivery and performance of this Agreement is for the benefit of the Pledgor, and the Pledgor has
received adequate consideration for this Agreement.

11.      Additional Covenants of Pledgor.

        (a)     Other than as agreed by Pledgee, Pledgor hereby covenants that so long as
Borrowers are obligated to make payments to Pledgee under the Facility Agreement, Pledgor
will not sell, convey or otherwise dispose of any of the Pledged Shares or any interest therein,
nor will Pledgor create, incur or permit to exist any pledge, mortgage, lien, charge, encumbrance
or any security interest whatsoever with respect to the Pledged Shares or the proceeds thereof
other than that created hereby.

        (b)     Pledgor warrants and will defend Pledgee’s right, title, special property and
security interest in and to the Pledged Shares owned by Pledgor against the claims of any person,
firm, corporation or other entity.

        (c)    So long as the Pledge Shares are certificated, to the extent not previously
delivered to Pledgee (or, subject to Section 11(d), the Company), Pledgor shall immediately
deliver such certificate(s) to Pledgee (or, subject to Section 11(d), the Company) and take all
actions necessary to insure Pledgee has a first priority security interest in the Pledged Shares.

        (d)      The Company (i) agrees to hold the certificates and proxies in respect of the
Pledged Shares as gratuitous bailee for the benefit and on behalf of the Pledgee for the benefit of
the Pledgee and any assignee thereof solely for the purpose of perfecting by possession or
control the security interest granted in such Pledged Shares pursuant to this Agreement and (ii)
agrees to deliver such certificates and proxies to Pledgee in connection with Pledgee, upon a
Pledge Default, delivering written instructions pursuant to Section 7(f). The Company shall have
no duty or liability to protect or preserve any rights pertaining to such certificates or proxies of
the Pledged Shares and, except for gross negligence or willful misconduct by the Company,
Pledgor and Pledgee hereby waive and release the Company from all claims and liabilities
arising from or pursuant to the Company’s role as gratuitous bailee with respect to such
certificates or proxies of the Pledged Shares.
                                                 9



|US-DOCS\101446593.14||

10728552v24
  Case 18-34017           Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39          Desc Main
                                    Document     Page 18 of 30


12.      Further Documents.

       (a)     Pledgor shall, at any time and from time to time upon the written request of
Pledgee, execute and deliver such further documents and do such further acts and things as
Pledgee may reasonably request in order to effect the purposes of this Agreement, including,
without limitation, in the event of a Pledge Default, delivering to Pledgee on the date hereof or at
any time hereafter irrevocable proxies with respect to the Pledged Shares owned by Pledgor.

       (b)     Pledgee will execute joinder agreements to the Company’s Shareholder
Agreements immediately upon their exercise of any rights under this Agreement and as a
condition of taking possession of the Pledge Shares.

        (c)    Pledgor, Pledgee and the Company hereby agree that the number Pledged Shares
described on Schedule A attached hereto shall be automatically updated in the event that Pledgee
releases shares to the Dejoria Family Trust in accordance with the consent by the Dejoria Family
Trust attached hereto

13.      Confirmation by the Company; Disclaimer; Indemnification. Company confirms its
acknowledgment of this Agreement. Notwithstanding the foregoing, the Company shall have no
liability for the Pledgor’s representations and warranties in Article 9. Pledgor shall indemnify,
defend, and hold harmless the Company against any liability (including reasonable attorney’s
fees) resulting from any actions taken by the Company in connection with this Agreement.

14.     Waiver by Pledgee. Effective upon the execution of this Agreement by all parties, and
in consideration of the Company’s execution of this Agreement, Pledgee, and on behalf of each
of his, as applicable, affiliates, and their respective successors, assigns, heirs, legal personal
representatives, officers, directors, shareholders, agents, employees, representatives and insurers
(collectively, the “Releasing Parties”), hereby unconditionally releases and forever discharges
the Company and its officers, directors, agents, employees, representatives and insurers (in each
case, solely in their capacity as such), past and present, and the successors and assigns of each
and all of the foregoing (collectively, the “Released Parties”), from any and all claims of one or
more Releasing Parties against any Released Parties, that have (or may have) arisen, now exist or
that may arise in the future out of the Company’s entry into that certain Stock Transfer
Agreement dated January 12, 2018, as amended as of June __, 2018, by and among Pledgor, the
Company and the Dejoria Family Trust (the “Stock Transfer Agreement”). Pledgee understands
and agrees that this discharge of claims extends to, but is not limited to, all claims which any
Releasing Party may have against the Released Parties for the Company’s entry into the Stock
Transfer Agreement, whether known or unknown, legal or equitable, based upon statutory or
common law rights, remedies or theories of any kind or nature.

15.      Miscellaneous.

                (a) Notices, requests and other communications from one of the parties to the
other shall be in writing and shall be considered to have been duly given if personally delivered,

                                                10



|US-DOCS\101446593.14||

10728552v24
  Case 18-34017           Doc 17     Filed 01/25/19 Entered 01/25/19 15:36:39         Desc Main
                                      Document     Page 19 of 30


or when deposited in the United States mail, first class, certified or registered, postage prepaid,
return receipt requested, addressed to the respective party at the address set forth hereunder, or to
such other address as such party may hereafter designate by written notice to the other party:

       If to Pledgor:       c/o John Hart, 40th Floor, Almas Tower, JLT, Dubai, UAE, with a
copy to Simon Walker 40th Floor, Almas Tower, JLT, Dubai, U.A.E. P.O. Box 340581.

         If to Pledgee:            c/o Carey Olsen, Rodus Building, Road Reef Marina, Road Town,
                                   Tortola, British Virgin Islands; Attention: Ben Mays.

         If to the Company:        c/o Cale Johnston and Drew Fanberg, 244 1st Avenue North, #100,
                                   Minneapolis, MN 55401.

         If to the Dejoria         c/o John Paul DeJoria, 2934 Oestrick Ln, Austin, TX 78733.
         Family Trust:

               (b) This Agreement may be supplemented, altered, amended or revoked only by a
writing signed by all of the parties hereto.

               (c) This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the same instrument.

               (d) If any provisions contained herein shall be declared unenforceable, invalid or
void, the same shall not impair any of the other provisions contained herein which shall be
enforced in accordance with its respective terms.

                (e) The headings preceding and labeling the paragraphs of this Agreement are for
the purpose of identification only and shall not in any event be employed or used for the purpose
of construction or interpretation of any portion of this Agreement. This writing is intended by
the parties as the final and binding expression of its contract and agreement and as the complete
and exclusive statement of the terms thereof, and supersedes all prior negotiations,
representations and agreements with respect to the subject matter hereof. No waiver by any
party of any default or nonperformance hereunder shall be deemed a waiver of any subsequent
default or nonperformance. All waivers shall be in writing, signed by the parties hereto. As used
herein and where necessary, the singular shall include the plural and vice versa, and masculine,
feminine and neuter expressions shall be interchangeable.

               (f) This Agreement shall be binding upon, and the benefits and obligations
provided for herein shall inure to, the parties hereto and their respective heirs, legal
representatives, successors, assigns and transferees as the case may be.

               (g) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to the conflict of laws principles thereof.


                                                   11



|US-DOCS\101446593.14||

10728552v24
  Case 18-34017           Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39         Desc Main
                                    Document     Page 20 of 30


              (h)     The security interest granted hereunder in the Pledged Shares shall
terminate upon the repayment in full of the Secured Obligations or as otherwise agreed by
Pledgor and Pledgee. Upon termination of such security interests, Pledgee shall return the
Pledged Shares to Pledgee, together with any related proxys.


                [Remainder of page left intentionally blank. Signature page follows.]




                                                 12



|US-DOCS\101446593.14||

10728552v24
  Case 18-34017        Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39     Desc Main
                                 Document     Page 21 of 30


        IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.


PLEDGOR:                                         PLEDGEE:

MILIO INTERNATIONAL LIMITED


       ____________
                 _ ________
By:___________________________                   ____________________________________
Name:                                            David St. George
Title:
                                                 ____________________________________
                                                 Christopher St. George



COMPANY:

CLICKSWITCH HOLDINGS INC.


By: ___________________________
Name:
Title:




    [Signature Page to Membership Interest Pledge Agreement between Milio International
                       Limited and David and Christopher St. George]



US-DOCS\101446593.14                        12
Case 18-34017   Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39   Desc Main
                          Document     Page 22 of 30
Case 18-34017   Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39   Desc Main
                          Document     Page 23 of 30
Case 18-34017   Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39   Desc Main
                          Document     Page 24 of 30
Case 18-34017   Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39   Desc Main
                          Document     Page 25 of 30
  Case 18-34017           Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39     Desc Main
                                    Document     Page 26 of 30



                                            SCHEDULE A

                                          PLEDGED SHARES



Pledgor (owner of             Issuer          Pledged       Number of    Number of    Certificate
 Record of such                                Equity      Shares Held    Shares      Numbers
 Pledged Shares)                             Description                  Issued
Milio International       ClickSWITCH       Shares of    3,365,704       10,895,304
Limited                   Holdings Inc.     Common Stock




|US-DOCS\101446593.14||
                                                 15
Case 18-34017   Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39   Desc Main
                          Document     Page 27 of 30




                             Exhibit B
Case 18-34017   Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39   Desc Main
                          Document     Page 28 of 30
Case 18-34017   Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39   Desc Main
                          Document     Page 29 of 30
Case 18-34017   Doc 17   Filed 01/25/19 Entered 01/25/19 15:36:39   Desc Main
                          Document     Page 30 of 30
